Title: 1795.
From: Adams, John
To: 


       Mr. Meredith at Mr. Vaughans explained to me his Method. He takes a first Crop of Clover early: then breaks up the Ground, cross ploughs and harrows it. Then plants Potatoes. He only ploughs a furrow, drops the Potatoes a foot a sunder and then covers them with another furrow. He ploughs now and then between these Rows: but never hoes. As soon as the Season comes for sowing his Winter Barley: He diggs the Potatoes, ploughs and harrows the Ground, sows the Winter Barley with Clover Seeds and orchard Grass Seeds: and the next Spring he has a great Crop of Barley and afterwards a great Burthen of Grass.—He prefers Orchard Grass to Herds Grass as much more productive.
      